Honorable Wilson E. Speir           Opinion No. H- 999
Texas Department of Public Safety
5805 N. Lamar - Box 4087            Re: Authority of the Department
Austin, Texas 78773                 of Public Safety to suspend a
                                    driver's license for failure to
                                    pay a judgment arising out of a
                                    motor vehicle accident.

Dear Col. Speir:

     You inquire about certain provisions of the Safety
Responsibility Act, article 6701h, V.T.C.S., which the
Department of Public Safety administers.  The Act seeks to
promote safe driving and to deny the privilege of driving to
financially irresponsible persons. Gillaspie v. Department
of Public Safety, 259 S.W.2d 177 (Tex. 1953). It requires
the deposit of security after accidents under the penalty of
suspension of the driver's license and registration certifi-
cate. A person who fails to pay a judgment arising out of his
use of a motor vehicle risks license suspension under the
following provisions:

             "Judgment "--Any judgment which shall
          have become final . . . upon a cause of
          action arising out of the ownership, main-
          tenance or use of any motor vehicle, for
          damages, including damages for care and
          loss of services, because of bodily in-
          jury to or death of any person, or for
          damages because of injury to or destruc-
          tion of property, including the loss of
          use thereof, or upon a cause of action on
          an agreement of settlement for such damages.

V.T.C.S. art. 6701h, § l(2).
             Whenever any person fails within sixty
          (60) days to satisfy any judgment, upon
          the written request of the judgment cred-
          itor or his attorney it shall be the duty




                          p. 4140
                                                               ..   Y




Honorable Wilson E. Speir - page 2   (H-999)



          of the clerk of the court, or of the
          judge of a court which has no clerk, in
          which any such judgment is rendered with-
          in this State, to forward to the Depart-
          ment immediately after the expiration of
          said sixty (60) days, a certified copy
          of such judgment.

Id. § 12(a).
-
             Upon the receipt of a certified copy
          of a judgment, the Department shall forth-
          with suspend the license and all regis-
          trations and any nonresident's operating
          privilege of any person against whom such
          judgment was rendered, except as herein-
          after otherwise provided in this Section
          and in Section 16 of this Act.

Id. 5 13(a).
-
     You state that the Department has always construed the
Safety Responsibility Act to apply only to accidents on
highways.  You ask whether the Department must take the
action outlined in section 13(a) when it receives a judgment
for damage to a motor vehicle where there is no indication that
the damage arose out of an accident on the highways of Texas.
We note that "highways," as defined by the Act, includes any
streets and thoroughfares "not privately owned or controlled
. . . over which the State has legislative jurisdiction under
its police power." V.T.C.S. art. 6701h, § l(1).

     The construction of a statute by the agency responsible
for enforcing it is entitled to great weight. Neubert v.
Chicago, R.I. & G. Ry. Co., 296 S.W. 1090 (Tex. 1927). We
believe your construction is consistent with the purpose of
the Act as stated in the caption and emergency clause. The
caption reads in part:

          An Act to encourage safer use of motor
          vehicles on the streets and highways
          of Texas. . . .

Acts 1951, 52nd Leg., ch. 498 at 1210.   (Emphasis added).   The
emergency clause provides in part:




                         P. 4141
Honorable Wilson E. Speir - page 3   (H-999)



          The fact that thousands of motor vehicles
          are being operated on the highways of
          Texas by financially irresponsible owners
          and drivers who are causing untold loss of
          life and property and who are failing to
          pay for the damages thus caused . . . .

Id. § 45 at 1227.   (Emphasis added). The supreme court has
described these orovisions as declarative of the Act's our-
pose. See Gillaspie v. Department of Public Safety, supra
at 180.Although   the courts have not squarely faced the
issue of whether the Act applies only to accidents occurring
on the highways, they have assumed it to be so limited. One
court discussed the Act as follows:

             The purpose and intent of the Legis-
          lature in enacting the Texas Safety
          Responsibility Law was to . . . re-
          quire such owners and operators [of
          motor vehicles] to discharge their
          financial responsibility to others
          for damage to persons or property
          occasioned by the exercise . . . of
          the privilege or license of usingxhe
          public highways of the State.

(Emphasis added). Gonzalez v. Texas Department of Public
Safety, 340 S.W.2d 860, 863-64 (Tex. Civ. App. -- El Paso
1960, no writ). --
                 See also Home Indemnity Co. v. Humble Oil
& Refining Co., 314 S.W.2d 861 (Tex. Civ. App. -- Dallas),
writ ref'd n.r.e., 317 S.W.2d 515 (Tex. 1958).

     A prior opinion of this office dealt with the accident
report requirement of the Safety Responsibility Act, and
determined that it applied only to accidents on highways.
Attorney General Opinion V-1440 (1952). The opinion stated
as follows:

          [Iln view of the general purpose and
          scheme of the act, it is reasonable
          to assume that the Legislature in-
          tended to require a report and to make
          applicable the resultant suspension of
          the privileges only if the accident
          occurred on a "highway" as that term
          is defined therein.




                         P. 4142
Honorable Wilson E. Speir - page 4      (H-999)


Id. at 4. The reasoning of V-1440 is consistent with judicial
statements about the Act and in our opinion it applies to the
suspension of a license for failure to pay a judgment. It is
therefore our opinion that the judgment for which the Depart-
ment is to suspend a license under section 13(a) must arise out
of a motor vehicle accident on the highways'as defined in sec-
tion l(1).

                           SUMMARY

            The provision of the Safety Responsibility
            Act for suspending the driver's license of
            a person failing'to pay a judgment does not
            apply unless the judgment arises out of a
            motor vehicle accident on the highways as
            they are defined in the Act.

                                       truly yours,




                                 Attorney General of Texas

APPROVED:




            KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

km1




                             P. 4143